DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered.
The examiner finds the process claims to be allowable for the reasons discussed in the allowable subject matter section below.  The product claims are not allowable as many of the claim limitations are product-by-process claims.  These claims limitations are only limited by the structure of the recited steps {see MPEP 2113 I-III}.  A detailed analysis and rejection of the product claims can be seen below.  Mathew (U.S Pre-Grant Publication 20110103965) is used in the rejection in place of Fang.  Arguments against Fang are therefore moot.  Changes to the rejection are necessitated by amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki et al. (U.S Pre-Grant Publication 20110187115) hereinafter Piasecki in view of Dahl et al. (U.S Pre-Grant Publication  20120067515) hereinafter Dahl, Wetzel et al. (U.S Pre-Grant Publication 20150023799) hereinafter Wetzel, Mathew (U.S Pre-Grant Publication 20110103965), Sohn et al. (U.S Pre-Grant Publication 20190001650) hereinafter Sohn, and Stiesdal et al. (U.S Pre-Grant Publication 20030116262) hereinafter Stiesdal.
Regarding claim 14, Piasecki discloses:
An outer skin forming a panel of a rotor blade of a wind turbine {[0001]},
The outer skin forming the panel comprising:
A formed outer skin {Figure 7 (58)/(60)},
the formed outer skin comprising joined layers {[0057] describes conventional sandwich structure of fiber reinforced resin surrounding foam/wood that are joined/cured together; implicit disclosure 2144.01; Stiesdahl is discussed directly below},
Stiesdal is an evidentiary reference showing what a person of ordinary skill in the art understands is discussed in [0057] of Piasecki. Stiesdal shows the outer, intermediate, and inner skin layers are arranged in a stacked configuration {Figure 5 (26), (28), (31); [0022]}.
the joined layers comprising:
An outer skin layer formed from a first combination of at least one of one or more resins or fiber materials comprising a resin material {[0057], outer layer of composite skins (58)/(60) is made of fiber reinforced resin; e.g. Figure 7 upper surface of (58) is outer skin layer},
the outer skin layer forming an outer surface of the joined layers {[0057]; e.g. Figure 7 upper surface of (58) is outer skin layer; this layer surrounds the foam/wood on outer side };
an inner skin layer forming an inner surface of the joined layers that corresponds to a print-side surface of the joined layers {[0057]; e.g. Figure 7 lower surface of (58) is inner skin layer; this layer surrounds the foam/wood on inner side}
Explanation A: {the print-side surface is related to later limitations regarding printing and depositing, this is a product by process limitation that only limits the surface to being a surface that has something bonded/adhered to it.  Figure 7 (30) is bonded to the inside of (58), [0058].  All recitations of print-side surface only are limited to this aspect.},
the inner skin layer formed from a second combination of at least one or more resins or fiber materials comprising a resin material  {[0057], inner layer of composite skins (58)/(60) is made of fiber reinforced resin; e.g. Figure 7 lower surface of (58) is inner skin layer},
 the inner skin layer corresponding to an inner surface of the rotor blade {Figure 7 the inner layer of (58) is the inner surface of the rotor blade (14)},
at least one intermediate, structural skin layer arranged between the outer and inner skin layers {[0057], reinforcing foam, balsa wood, or other suitable materials},
wherein the outer, intermediate, and inner skin layers are arranged in a stacked configuration {[0057] conventional sandwich stack with foam/wood in between};
wherein the print-side surface of the inner skin layer lies opposite the outer surface of the outer skin layer {Figure 7 upper surface of (58) is opposite the lower surface of (58)};
wherein the stacked configuration of the outer, intermediate, and inner skin layers are flexed to form the outer skin for forming the panel of the rotor blade comprising a contour defined at least in part, by a curvature {Figure 7 (58) which comprise the outer, intermediate, and inner skin layers has clear curvature to the contour.}
 Explanation B {The act of flexing is a product by process limitation; no substantial limits to the product are conveyed by this process}
wherein the print-side surface of the joined layers comprises a curved portion defined by the curvature {Figure 7 inner surface of (58) has curvature, see explanation A},
wherein the print-side surface comprises a curved portion defined by the curvature {Figure 7 inner surface of (58) has curvature, see explanation A}; and
wherein the joined layers comprises the first combination and the second combinations on the outer surface and the inner surface, respectively {[0057], inner and outer layers are formed around the wood/foam as conventionally done and are the first and second combinations as described in rejection of limitations above}; and
at least one structure printed onto the print-side surface of the inner skin layer of the joined layers of the formed outer skin for forming the panel {Figure 7 (30) is bonded to inner skin layer which is part of the joined layers of the formed outer skin [0058]},
Explanation C {“Printed” conveys no structure beyond a bonded/adhered/integral component.  Print-side is described in Explanation A.  “Joined” describes an order of the processes, which is a product by process limitation that provides no additional limitations on the structure}
the at least one structure being positioned, at least in part, along the curved portion of the print-side surface of the joined layers of the formed outer skin for forming the panel of the rotor blade {Figure 7 (30) is positioned along the curved portion of the inner surface of the joined layers which form (58)};
wherein the rotor blade panel forms at least a portion of an airfoil shape of the rotor blade {Figure 5 (58) forms part of rotor blade panel}.
Piasecki does not teach:
the first combination comprising an amorphous thermoplastic resin material
a second combination comprising an amorphous thermoplastic resin material
the inner skin layer having one more resin-rich areas of thermoplastic resin biased therein,
the first combination and the second combinations being different, and 
the intermediate skin layer formed from at least one of the first combination, the second combination, or a third combination of at least one of one or more resins or fiber materials
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface, and
the structure being a grid structure printed onto the one or more resin-rich areas of the print-side surface
the at least one grid structure being positioned at the one or more resin-rich areas,
wherein the at least one grid structure is printed and deposited only at the one or more resin-rich areas and not the other areas of the print-side surface of the formed shell outer skin for forming the panel of the rotor blade panel;
Dahl pertains to wind turbine construction.  Dahl teaches:
An outer skin layer formed from a first combination of at least one of one or more resins or fiber materials comprising an amorphous thermoplastic resin material {Figure 6 (252), [0066]}
the inner skin layer formed from a second combination of at least one or more resins or fiber materials comprising an amorphous thermoplastic resin material   {Figure 6 (254), [0066]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used thermoplastic resins in the skin layers as taught by Dahl for the skin layers of Piasecki.  One of ordinary skill in the art would be motivated to do so as thermosets and thermoplastics are material substitutes as recognized by Dahl in [0066].       
Wetzel pertains to composite wind turbine blade construction.  Wetzel teaches:
the intermediate skin layer formed from at least one of the first combination, the second combination, or a third combination of at least one of one or more resins or fiber materials {[0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sandwich construction with pultrusions in the core (intermediate layer) as taught by Wetzel rather than foam or wood as taught by Piasecki.  One of ordinary skill in the art would be motivated to do so as material difference is a simple substitution as taught by Wetzel {[0006], [0052], [0058]}.       
  Sohn pertains to a layered construction that may be applied to wind turbine blades {[0054]}.  Sohn teaches the first combination and the second combinations being different, and {[0019], [0029]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date for the claimed invention to have used for the structure of Piasecki a different resin for the construction of the inner layer compared to the outer layer as taught by Sohn.  One of ordinary skill in the art would be motivated to do so for the laminate to have the desired properties {Sohn [0019]}.
Mathew pertains to wind turbine blade construction.  Mathew teaches:
  the structure being a grid structure on the one or more resin-rich areas of the print-side surface {Figures 4 and 6 (54), [0035]; (54) and (56) are adhered together using resin which creates a resin-rich area on the inside of (56) where (54) is adhered}
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used grid rib structure as taught by Mathew in the construction of the combination of Piasecki, Dahl, Wetzel, and Sohn for the at least one structure of Piasecki and to adhere this structure as taught in Mathew .  One of ordinary skill in the art would be motivated to do so as the ribs of Mathew (54) and Piasecki (36) of (30) provide stiffness in the same way a person of ordinary skill in the art understands the two structures are substantially the same and substitutable {Mathew [0024]-[0027], [0035] and Piasecki [0055], [0018], [0062]}.
The combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew therefore teaches:
the structure being a grid structure printed onto the one or more resin-rich areas of the print-side surface {Mathew Figures 4 and 6 (54), [0035]; (54) and (56) are adhered together using resin which creates a resin-rich area on the inside of (56) where (54) is adhered}
Explanation D: {“printed” is a product by process limitation that has no substantial structural limitations associated to it; see Explanation A for “print-side surface”}
the at least one grid structure being positioned at the one or more resin-rich areas {Mathew Figures 4 and 6 (54), [0035]; (54) and (56) are adhered together using resin which creates a resin-rich area on the inside of (56) where (54) is adhered},
the inner skin layer having one more resin-rich areas of thermoplastic resin biased therein {Mathew [0035] polyester is a thermoplastic resin where more resin is where (54) and (56) are adhered together},
wherein the formed shell comprises the one or more resin-rich areas on the print-side surface {Mathew Figures 4 and 6 where resin is applied for adhering (54) and (56) is on the inner surface of the inner layer, [0035]}, and
wherein the at least one grid structure is printed and deposited only at the one or more resin-rich areas and not the other areas of the print-side surface of the formed shell outer skin for forming the panel of the rotor blade panel {Mathew [0035], the resin which is the adhesive to adhere (54) and (56) would only be at the interfaces of these components and not other areas of the print side surface; see Explanations A, C, and D};
Regarding claim 15, the combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew further teaches wherein the rotor blade comprises at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof {Piasecki Figure 5 pressure and suction side of blade not labeled, leading and trailing edges are (56), (54)}.
Regarding claim 18, the combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew further teaches comprising resin-starved areas of the one or more first or second thermoplastic resins in at least one of the outer skin layer or the inner skin layer {the extra resin applied to inner skin layer for adhering ribs as taught by Mathew creates resin-rich areas; the other areas are considered resin-starved}.
Regarding claim 19, the combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew further teaches at least one intermediate, structural skin layer comprises pultrusions {Wetzel [0052], [0058]; pultrusions sandwiched between first and second layers of shell; pultrusions made of thermoplastic resin reinforced with fiber}
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piasecki, Dahl, Wetzel, Sohn, Mathew and Stiesdahl as applied to claim 19 above, and further in view of Grove-Nielson (U.S Pre-Grant Publication 20130164133) hereinafter Grove-Nielson.
Regarding claim 20, the combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew teaches the method of claim 19, but is silent regarding incorporating one or more secondary components into the outer skin layer and the inner skin layer, the one or more secondary components comprising conductive elements or materials or heating element.
 Grove-Nielson teaches further comprising incorporating one or more secondary components {Figure 3 (3)} into the outer skin layer and the inner skin layer {Figure 3 (4) and (5)}, the one or more secondary components comprising conductive elements or materials or heating elements {[0009]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive heating elements of Grove-Nielson in the configuration of the combination of Piasecki, Dahl, Wetzel, Sohn, and Mathew.  One of ordinary skill in the art would be motivated to do so to be able to heat the thermoplastic of the inner/outer layers {Grove-Nielson [0009]-[0011]}.       



Allowable Subject Matter
Claims 1, 8-12, 26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 26 in their totality are nonobvious.  There is insufficient evidence to prove that one of ordinary skill in the art would print and deposit the spar pultrusions of Piasecki (which additionally must be modified to a grid structure) to a sandwich structured outer skin of a wind turbine blade, wherein the sandwich structure is of the claimed combinations of materials.  Desappa does not explicitly disclose how its teachings would be applied to the known techniques of wind turbine blade construction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799